DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/11/2021.
Claims 14-17, 22-23, 25, and 28-29 are amended.
Claims 1-13, 21 are cancelled.
Claims 14-20 and 22-32 are pending.
The Applicant has overcome the rejection of claim 25 under 35 USC 112(a) for failing to comply with the written description requirement by amending the claims in the reply filed 6/11/2021.
The Applicant has overcome the rejection of claims 28-29 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 6/11/2021. 

Response to Arguments
Applicant’s arguments with respect to amended claims 14 and 25 filed 6/11/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim limitation “an electronic measuring, controlling, and/or regulating unit is positioned between the container…which serves to monitor, control and/or regulate heating in the heating chamber” is indefinite because claim 1 already recites “an electronic unit for controlling heating of the receptacle.” Therefore, it is unclear if the claim limitation is the same as the recited limitation in claim 1, or a further limitation. For examination purposes, the limitation will be interpreted as the same limitation as recited in claim 1 which further measures or regulates the heating. 
Regarding claims 22-23, the claim limitation “the at least one suction tube” lacks antecedent basis. Specifically, claim 14 only recites “a suction tube” and not “at least one suction tube.” For examination purposes, the limitation will be interpreted as “the suction tube. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-15, 17, 20, 24-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099783) in view of Yomtov et al. (US 2010/0126516).
Regarding claim 14, Benjamignan discloses an electrically powered hookah (abstract) comprising the hookah (1; see Fig. 3; equivalent to a housing) comprising:
a smoke chamber (12; equivalent to a container) including a vessel (2) configured to hold a liquid (31) and having a first section (8) fitted with a smoke outlet (14; equivalent to at least one suction connection);
a combustion unit (16; equivalent to a heating chamber) including a lid (42) having air intake holes (46; see Fig. 2; equivalent to an air inlet) and a capsule holder (18; equivalent to a receptacle defining an oven) for holding a capsule (100) filled with combustible material (Paragraph 32), and a conduit (28; equivalent to a suction tube) serving as a smoke channel from the combustion unit into the smoking chamber (Paragraph 33) including a first extremity (29) extending within the within the combustion unit and a second extremity (30) extending into the vessel (Paragraph 33; equivalent to the suction tube extending from the receptacle to the container), wherein the first extremity is flared to help create a seal between the conduit and combustion unit (paragraph 34); and
an electronic unit (22) including a programmable controller (26) to control power to the heating unit (20; Paragraph 32), the electronic unit is mounted between the combustion unit and smoke chamber (see Fig. 3) such that the conduit extends past the electronic unit (see Fig. 3);
wherein the capsule holder holds a capsule filled with combustible material (Paragraph 32) and includes a dome (51; see Fig. 6; equivalent to a sidewall including a taper) configured to surround a side of capsule (see Fig. 3), the capsule holder including a groove (50) for snugly receiving the capsule, and an o-ring (55) interfacing with the capsule (paragraph 52; equivalent to contacts the oven side wall), wherein the capsules are heated and generated smoke (Paragraph 8).
Benjamignan further discloses a heating unit (20) including a heating plate (21) is mounted above the capsule on the removable lid (paragraph 44; see Fig. 3), but also teaches that the heating plate can be positioned below the capsule holder, or integrated into the capsule holder (paragraph 44). 

Yomtov teaches an electrically heated water pipe smoking device (title) comprising an electric heating element (34; Fig. 1) disposed in the bowl (12; capable of holding a capsule), the heating element is arcuate in shape and is placed along an inner circumference of the bowl near a top portion of the smoking substance (Paragraph 28). Yomtov teaches an alternative embodiment where the electric heating element (82; Fig. 4) wherein the heating element is located above the bowl (72) (paragraph 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of Benjamignan’s heating unit located above the capsule to along the inner circumference of the bowl as in Yomtov because (a) Benjamignan suggests the heating element can be integrated into the capsule holder (Paragraph 44) and (b) Yomtov teaches the arrangements are equivalents known for the same purpose of vaporizing aromatic components of the smoking substance without substantially causing combustion of the smoking substance (Paragraph 10). Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II). Moreover, it would have been obvious for said skilled artisan to try different locations for incorporating Benjamignan’s heating element based on Benjamignan’s suggestion of incorporating the heating unit into the capsule holder. There are a finite number of locations in which one of ordinary skill in the art could reasonably incorporate the heating element into the capsule holder (see Fig. 6 of Benjamignan) that would still allow for the heating element to heat the capsule, one of the finite locations being the dome (51). 
Regarding the claim limitation “the receptacle is configured to provide heat input laterally to the capsule from the heating element,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the heating element of modified 
Regarding claims 15 and 17, modified Benjamignan discloses the capsule holder (18) is sealed with a removable lid (42; equivalent to a base plate) to define a cavity in which the capsule is configured to be contained within (see Fig. 3), the combustion unit (16) including the air intake holes (46), wherein the removable lid is includes a hinge mechanism (44) connected to a recess (54) of the capsule holder (Paragraph 51). 
Regarding claim 20, modified Benjamignan discloses the housing includes several input/output outlets (58) for allowing I/O elements (56; equivalent to a communication interface), such as a light or button, to be viewed and/or interacted with outside of the housing (paragraph 40). 
Regarding claim 24, modified Benjamignan further discloses that the connection between the vessel and housing can be a snap-on connection, magnetic connection, or press-fit connection (Paragraph 28). 
Regarding claim 26, modified Benjamignan discloses a top end (equivalent to a second end) of the receptacle defines an opening configured to receive the capsule (see Fig. 3). 
Regarding claim 27, modified Benjamignan further discloses a lid (42; equivalent to a base plate) attached to the capsule holder via a hinge mechanism (paragraph 51; interpreted as removably coupled) located at the top end (see Fig. 3 and 6). 
Regarding claim 29, modified Benjamignan discloses the capsule holding having a bottom end (interpreted as a first end) including a central aperture (see Fig. 6) allowing the conduit to pass through (paragraph 49). 
Regarding claim 30, modified Benjamignan discloses the heating element is positioned on the inner surface of the dome (as modified by Yomtov). Therefore, Benjamignan discloses the heating element surrounds an outer surface of the capsule. Modified Benjamignan further discloses the heating element is arcuate in shape (Yomtov; Paragraph 28).
However, modified Benjamignan does not explicitly teach the heating element is conical. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the heating element to be conical because (a) Benjamignan’s 
Regarding claim 31, modified Benjamignan discloses the capsule (100) including a concavely shaped section (103; equivalent to a cavity) supporting combustible material (101) (see Fig. 7; Paragraph 55). 
Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099783) in view of Yomtov et al. (US 2010/0126516) as applied to claims 14 and 26 above, and further in view of Boutros et al. (US 2012/0067357).
Regarding claim 16 and 28, modified Benjamignan discloses the water pipe as discussed above with respect to claims 14 and 26. 
However, modified Benjamignan is silent as to wherein the second end of the receptacle is disposed below the first end of the receptacle such that the capsule can be inserted into the oven from below when a base plate is removed. 
Boutros teaches a hookah accessory (abstract) comprising a top tray (104) configured to hold tobacco (Paragraph 16), wherein a container (500) is used to hold tobacco and configured to fit within the hollow space of the top tray by snapping into place in the top tray (Paragraph 29; equivalent to an outer side surface of the capsule contacts the receptacle), the container comprises a top part (502), a bottom part (504) wherein the top and bottom parts are connected by a hinge (506)  such that the top part opens and closes about the hinge and once closed can be locked in place using a locking mechanism (508), wherein the container can be pre-loaded (Paragraph 30; equivalent to a capsule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating chamber of modified Benjamignan to accept a container from the bottom as in Boutros in order to obtain the predictable result of snapping a reusable container to the heating chamber that can be refilled with tobacco (Boutros; Paragraph 29). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099783) in view of Yomtov et al. (US 2010/0126516) as applied to claim 14 above, and further in view of Asghar-Sheikh et al. (US 2015/0053221). 
Regarding claim 18, modified Benjamignan discloses the water pipe as discussed above with respect to claim 14, further comprising an electric power unit (24; equivalent to an accumulator) to power the heating unit (paragraph 32). 
However, modified Benjamignan is silent as to the accumulator is integrated into the housing above the heating chamber. 
Asghar-Sheikh teaches a shisha head comprising at least one vaporizer (abstract) wherein batteries (21) are located in a battery compartment (23) in the lower interior surface of plate (14) and are connected to vapor generation capsules located below the batteries (see Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the batteries of Benjamignan to be located in a battery compartment in the lid as in Asghar-Sheikh in order to refurbish the batteries to allow for repeated use (Asghar-Sheikh; Paragraph 87).
Regarding claim 19, modified Benjamignan discloses the programmable controller (26) to control power to the heating unit (20; Paragraph 32) which is located between the smoke chamber (12) and the batteries located in the lid (26; as modified by Asghar-Sheikh). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099783) in view of Yomtov et al. (US 2010/0126516) as applied to claim 14 above, and further in view of Mullen et al. (US 2014/0083520).
Regarding claim 22, modified Benjamignan discloses the water pipe as discussed above with respect to claim 14 including the conduit (28). 
However, modified Benjamignan is silent as to a unidirectional valve configured to prevent penetration of liquid medium from the container into the suction tube is provided between the at least one suction tube and the container. 
Mullen teaches a device for smoking (abstract) comprising a combustion receptacle (200) connected to a tubular structure (300) which allows for the travel of smoke from the combustion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a one-way valve as in Mullen to the conduit of Benjamignan in order to prevent or limit ingress of liquid into the conduit (Benjamignan; Paragraph 48-49). 
Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099783) in view of Yomtov et al. (US 2010/0126516) as applied to claims 14 and 31 above, and further in view of Krietzman (US 2016/0235122). 
Regarding claim 23, modified Benjamignan discloses the water pipe as discussed above with respect to claim 14. 
However, modified Benjamignan is silent as to wherein the suction tube penetrates into the capsule such that the capsule is in communication with the container. 
Krietzman teaches a method and system to vaporize extract in a disposable cartridge (abstract) comprising a cup cartridge in a heater system (90; Fig. 10-12) comprising a case (91) including a heater (95) and heating chamber (96; equivalent to a receptacle) including a predefined shape of tapered walls (see Fig. 10; Paragraph 65) a vent (97A) connecting to fluid pathway (107A) from the exterior of the case to the interior (Paragraph 65), and vents (97B) providing a fluid pathway through the bottom of the chamber to the bottom (98’) of the cup cartridge (98) through cutting elements (109A). It is noted that Krietzman does not explicitly teach the structure of the heater (95). In a separate embodiment (Fig. 1-5), Krietzman teaches a differently shaped cartridge (1) inserted into a heater (20) via a receiver (23) and into a guide (24) in the form of a channel (Paragraph 56), wherein the heater comprises heater elements (40) wherein for conductive heating, proximity of the heating elements to the cartridge is preferable such that placing the heating elements in the area of the cartridge guide positions the heaters adjacent to a least a portion of the cartridge (Paragraph 56). Krietzman further teaches a cover (92; Fig. 10) comprising top cutting elements (109B) shown having vents (97C) therein which puncture a frangible top (105) of the cup cartridge (Paragraph 65). 

Regarding claim 32, modified Benjamignan discloses the capsule body tapering from the top end (second end) to the bottom end (first end). 
However, Benjamignan is silent as to a front plate at the first end defining a first plurality of apertures and a back end plate coupled to the second end defining a second plurality of apertures. 
Krietzman further teaches the capsule including a bottom (98’ equivalent to a front end plate forming part of the first end of the capsule body) comprising a plurality of apertures when inserted into the cutting element (109A); and a frangible cover (105; equivalent to a back end plate) sealing the prefilled cartridge (Paragraph 65; equivalent to coupled to the second end of the capsule body) and defining a second plurality of apertures from cutting element (109B).
It would have been obvious to said skilled artisan to have modified the water pipe of Benjamignan to include cutting elements located above and below the capsule as in Krietzman in order to cut holes in the top and bottom of the capsule to in order to communicate the interior of the capsule with the fluid pathway (Krietzman; Paragraph 65) with the beneficial result of reducing accumulation of odor in the device (Krietzman; abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747